Citation Nr: 1710778	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-29 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009 and November 2010 by the RO in Montgomery, Alabama.

A personal hearing was held in March 2014 before a Decision Review Officer of the RO, and a videoconference hearing was held in October 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of these hearings are of record.  Although the claims for service connection for the claimed bilateral knee and back disabilities were not addressed during either hearing, the Veteran was offered and, according to a February 2017 response, declined an opportunity to have an additional hearing regarding those issues.  

In December 2014, the Veteran appointed his current representative before VA.

In June 2015, the Board remanded the claims on appeal for further development.  Also at that time, the Board remanded issue of service connection for an acquired psychiatric disorder.  That claim was granted by the Agency of Original Jurisdiction (AOJ) in a May 2016 rating decision.  Thus, that issue is resolved and no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran asserts that his current gastrointestinal problems are the result of exposure from entering a gas chamber during training.  The Veteran has stated that his health has been failing ever since he went into the gas chamber.  See August 2009 statement.  Service treatment records reflect that in December 1974, he reported subxiphoid pain occurring 15 to 30 minutes postprandially.  He was assessed as having dyspepsia at that time and prescribed Maalox.

Regarding his claimed bilateral knee disability, VA treatment records reflect diagnoses including medial meniscal tears and moderate osteoarthritis.  It was also noted that he underwent a left knee partial meniscectomy.  See July 2013 VA treatment records.  According to an October 2013 VA treatment record, the Veteran reported that he had a fall during basic training, but was not seen on sick call.  

In light of the above, the Board finds that VA examinations and medical opinions are necessary to determine if the Veteran has a current gastrointestinal disorder and/or bilateral knee disabilities related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159 (c)(4)(i). 
Regarding the Veteran's low back disability, SSA records reflect that a lumbar spine x-ray was done in May 2013 which reportedly shows mild lumbar instability, mild degenerative disk, and spondylolysis.  A June 2013 VA treatment record also reflects that the Veteran has had chronic lumbar pain and a lumbar MRI was ordered.  Although VA treatment records subsequent to November 2013 are associated with the record, the May 2013 VA x-ray report and any lumbar MRI obtained subsequent to the June 2013 VA treatment record are not of record.  The Board finds that these records should be sought on remand as they may provide a more complete picture of the nature of the Veteran's low back disability and its possible etiology.  

Lastly, the most recent VA treatment records associated with the claims file are from February 2015.  To avoid the possibility of a future remand to obtain federal records, the AOJ should obtain and associate with the claims file any outstanding, pertinent VA treatment records.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file any pertinent VA clinical records, particularly including from the Central Alabama and Birmingham VAMCs, to include any May 2013 lumbar spine x-ray and lumbar MRI obtained subsequent to the June 2013 VA treatment record, as well as any outstanding records for the period from February 2015 to the present.

2.  Then, schedule the Veteran for a VA examination to determine whether any current gastrointestinal disorder is related to service.  The examiner must review the claims folder in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

For any gastrointestinal disorder diagnosed during the pendency of this appeal, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current gastrointestinal disorder is related to service.

In formulating this opinion, the examiner must specifically discuss the Veteran's complaints in service and his contention that his disabilities are due to being in a gas chamber during basic training in service.

The examiner should provide a rationale for the opinions expressed.

3.  Then, schedule the Veteran for a VA examination to determine whether his current bilateral knee disability is related to service.  The examiner must review the claims folder in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

For any bilateral knee disability diagnosed during the pendency of this appeal, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current bilateral knee disability is related to service.  

In formulating this opinion, the examiner must specifically discuss the Veteran's contention that he fell during basic training in service.

The examiner should provide a rationale for the opinions expressed.

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




